[exhibit101fitbitbonusplimage.jpg]

Bonus Plan



INTRODUCTION
1.
EFFECTIVE DATE; OBJECTIVE: This Bonus Plan (“Plan”) shall be effective as of
January 1, 2016, and is effective for calendar year 2016 and each year
thereafter (each, an “Eligibility Period”), unless otherwise amended or
terminated by Fitbit, Inc. (“Fitbit” or the “Company”) in accordance with the
Plan. The Plan supersedes all prior bonus plans. The objective of the Plan is to
financially incentivize and reward employees based upon the Company’s
performance and for their individual contributions to the success of Fitbit.

2.
ADMINISTRATION. The Plan shall be administered by the Compensation Committee of
the Board of Directors (the “Plan Administrator”), which shall have the
discretionary authority to interpret and administer the Plan, including all
terms defined herein, and to adopt rules and regulations to implement the Plan,
as it deems necessary. In addition, the Plan Administrator hereby delegates to
the Company’s CFO and the VP of Human Resources (such individuals, the
“Executive Administrators” and together with the Plan Administrator, the
“Administrators”) the day-to-day implementation and interpretation of the Plan,
including the approval of individual payouts under the Plan to employees other
than Fitbit’s executive management team. Notwithstanding the foregoing, the
approval of the Plan Administrator shall be required for the approval of the
Plan itself and any material amendments to the Plan; approval of the aggregate
payout under the Plan; and approval of individual payouts under the Plan to
Fitbit’s “executive officers” (as determined by the Board of Directors for
purposes of Section 16 under the Securities Exchange Act of 1934). All of the
foregoing may also be approved by the Board of Directors; however, for covered
employees within the meaning of Internal Revenue Code (“Code”) Section 162(m),
the Plan Administrator may choose to take applicable actions in conformance with
the requirements of Code Section 162(m). Any action that requires the approval
of the Executive Administrators must be approved unanimously, and any action
that requires the approval of the Executive Administrators may instead also be
approved by the Plan Administrator. The decisions of the Administrators are
final and binding and shall be given the maximum deference permitted by law.

3.
PARTICIPANTS: Participation in the Plan is limited to Full-Time regular and
Part-Time regular Fitbit employees who are employed by Fitbit on or before the
start of the applicable Eligibility Period who are not covered by any other
bonus, commission, or incentive plan (“Participants”). Participation in the Plan
is effective on the later of January 1, 2016 or the applicable subsequent
calendar year or the day the Participant commences as a Full-Time/Part-Time
regular employee of Fitbit. A Participant may be considered ineligible for the
Plan at any time and for any reason at the Administrators’ discretion regardless
of whether he or she remains an employee of the Company. This Plan is intended
to compensate individuals for performance as well as encourage employee
retention through and until the date the bonus is paid; retention is therefore a
key component of Plan eligibility. This Plan excludes employees who are not
expressly classified by Fitbit as “regular,” including but not limited to
temporary employees.

4.
CHANGES IN PLAN: The Company reserves the right, in its sole discretion, to
modify or terminate the Plan in total or in part, at any time. Any such change
must be in writing and approved by the Plan Administrator. However, no
modification or termination shall apply retroactively as to cause a forfeiture
of an earned Bonus.

5.
INTERPRETATION OF PLAN: In the event of a question or dispute involving the
interpretation or administration of the Plan, the Plan Administrator will
interpret and administer the Plan. The decision of the Plan Administrator shall
be made based upon its sole discretion, and shall be final and binding. All
inquiries


    

--------------------------------------------------------------------------------

[exhibit101fitbitbonusplimage.jpg]



should be in writing to the VP of Human Resources, who will forward the inquiry
to the Plan Administrator for consideration and decision within 30 business
days.
6.
ENTIRE AGREEMENT: This Plan is the entire plan between Fitbit and Participants
and supersedes all prior compensation or incentive plans or any written or
verbal representations regarding the subject matter of this Plan.

BONUS PLAN ELEMENTS
7.
BONUS POOL. Each Eligibility Period, the Plan Administrator, in its sole
discretion, will establish a Bonus Pool, which may be established before, during
or after the applicable Eligibility Period. Actual awards will be paid from the
Bonus Pool.

8.
DISCRETION TO DETERMINE CRITERIA. The Plan Administrator will, in its sole
discretion, determine the performance goals applicable to any award which shall
be selected from the Performance Factors set forth in the 2015 Equity Incentive
Plan. The goals may be on the basis of any such factors the Plan Administrator
determines relevant, and may be on an individual, divisional, business unit or
Company-wide basis. Performance goals may be measured over the period of time
determined by the Plan Administrator in its sole discretion. An Eligibility
Period may be divided into one or more shorter periods if, for example, but not
by way of limitation, the Plan Administrator desires to measure some performance
criteria over 12 months and other criteria over fewer months. The performance
goals may differ from Participant to Participant and from award to award.
Failure to meet the goals will result in a failure to earn the award, except as
provided herein. As determined by the Plan Administrator, the performance goals
may be based on GAAP or non-GAAP results and any actual results may be adjusted
by the Plan Administrator for one-time items, unbudgeted or unexpected items,
acquisition-related activities or changes in applicable accounting rules when
determining whether the performance goals have been met. It is within the sole
discretion of the Plan Administrator to make or not make any such equitable
adjustments.

9.
ELIGIBLE EARNINGS are defined as base salary (“Eligible Earnings”), prorated for
hire date, base salary rate changes, bonus target percent changes and leaves of
absence (proration based on 365 days in the year) that occur in the Eligibility
Period. Eligible earnings exclude Company payments that are in addition to base
salary including but not limited to payments for moving or relocation
allowances, or other bonuses or commissions. Changes to base salary throughout
the calendar year will be reflected in final wages used to calculate the bonus.

10.
BONUS TARGET is the percentage of Eligible Earnings to be paid out at 100%
performance achievement, determined by each Participant’s position and
communicated at the time of hire or as amended in writing. The bonus may be
weighted based on Individual Performance to measurable objectives and Company
Performance. The bonus can provide for payout above target for performance in
excess of the Individual Performance factors and/or Company Performance factors.

For covered employees within the meaning of Code Section 162(m), the Plan
Administrator may choose to approve performance goals intended to constitute
pre-established performance goals within the meaning of Section 162(m). The Plan
Administrator reserves the right, in its sole discretion, to reduce or eliminate
the amount of a bonus payment otherwise payable to a Participant. In addition,
with respect to bonus payments issued to Participants who are not subject to the
limitations of Code Section 162(m), the Plan Administrator

2



--------------------------------------------------------------------------------

[exhibit101fitbitbonusplimage.jpg]

reserves the right, in its sole discretion, to increase the amount of an
incentive payment otherwise payable to a Participant with respect to any period.
11.
BONUS VESTING AND PAYMENTS: Bonuses are earned on the date of payment and not
sooner, either in whole or in part. Bonuses will be paid in cash. Bonuses will
be paid as soon as practicable after the Company announces its financial results
for the fiscal year, which generally occurs in the first quarter of the
succeeding year. Bonuses, if any, will be paid before March 15 of such
succeeding calendar year. All bonus payments will be made net of applicable
withholding taxes.

12.
TRANSFERS: Employees who participate in the Plan and who transfer to a new
position not covered by this Plan and instead covered by another bonus, sales or
incentive plan may be considered for a Bonus calculated on a pro-rata basis for
the applicable period. The Administrators will coordinate and administer this
Plan with the other bonus, sales, or incentive plan and his/her/its
determinations shall be final and binding.

13.
INACTIVE EMPLOYEES: Employees on leave of absence, extended vacation or out of
the office will be considered for a prorated Bonus for both the Company
Performance and Individual Performance (based upon their level of performance
and contribution while actively employed during the plan year). The proration
will be calculated based on the percentage of the year worked. The
Administrators will determine the appropriate proration and his/her
determinations shall be final and binding.

14.
TERMINATION OF EMPLOYMENT BEFORE DATE OF PAYMENT: A Participant who terminates
employment before the date the bonus is earned, whether termination is voluntary
or involuntary, shall earn no Bonus.

15.
EMPLOYMENT AT WILL: The employment of all Participants at Fitbit is for an
indefinite period of time and is terminable at will, at any time by either
party, with or without cause being shown or advance notice by either party. This
Plan shall not be construed to create a contract of employment for a specified
period of time between Fitbit and any Participant, or to change the at-will
employment status of any Participant.

16.
GENERAL PROVISIONS: Bonus payments represent unfunded and unsecured obligations
of the Company and a holder of any right hereunder in respect of any incentive
payment shall have no rights other than those of a general unsecured creditor to
the Company. No Participant will have the right to alienate, pledge or encumber
his or her interest in this Plan, and such interest will not (to the extent
permitted by law) be subject in any way to the claims of the Participant’s
creditors or to attachment, execution or other process of law. The validity,
construction, and effect of the Plan, any rules and regulations relating to the
Plan, and any bonus payment shall be determined in accordance with the laws of
the State of California (without giving effect to principles of conflicts of
laws thereof) and applicable Federal law. No incentive payment made under the
Plan shall be intended to be deferred compensation under Section 409A of the
Code and will be interpreted accordingly. The Plan is intended to be a “bonus
program” as defined under U.S. Department of Labor regulation 2510.3-2(c) and
will be construed and administered in accordance with such intention.




3

